 

Exhibit 10.3.2

 

Execution Copy

 

AMENDMENT NO. 1 TO

MEMBERSHIP UNIT PURCHASE AGREEMENT

 

AMENDMENT NO. 1 dated August 8, 2005 (“Amendment No. 1”), to the MEMBERSHIP UNIT
PURCHASE AGREEMENT (the “Purchase Agreement”) dated April 1, 2005, by and among
ZG ACQUISITION INC., a Delaware corporation (the “Purchaser”), MDC PARTNERS
INC., a corporation organized under the federal laws of Canada, Sergio Zyman,
ZYMAN GROUP, LLC, a Delaware limited liability company (together with any
predecessor company, including Zyman Group, LLC, a Nevada limited liability
company, and including its subsidiaries, the “Company”), ZYMAN COMPANY, INC., ,
and certain other unitholders of the Company thereto (collectively, the
“Management Sellers”; together with Zyman, the “Sellers” and each individually,
a “Seller”).

 

WHEREAS, pursuant to an the Purchase Agreement, Purchaser acquired approximately
61.6% of the total outstanding membership units of the Company;

 

WHEREAS, the parties hereto desire to amend the Purchase Agreement to provide
for amended terms and conditions with respect to the 2005 Additional Payment and
the 2006 Additional Payment (as such terms are defined in the Purchase
Agreement);

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment No. 1, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

 

1.                                       Capitalized terms used in this
Amendment No. 1 and not otherwise defined shall have the meaning given to such
terms in the Purchase Agreement.

 

For purposes of calculating the 2005 Additional Payment and the 2006 Additional
Payment, each payable pursuant to Section 2.2.1(iii) of the Purchase Agreement,
(a) the “2005 Determination” shall be based on the 12-month period ended
June 30, 2006 and (b) the “2006 Determination”, as contemplated by
Section 2.2.3(iv), shall be based on the 12-month period ended June 30, 2007.

 

3.                                       The penultimate sentence of
Section 2.2.3(i) is hereby amended in its entirety to read as follows:  “The
Accountants shall deliver a copy of the 2005 Determination to Zyman not later
than 120 days after June 30, 2006.  The Accountants shall deliver a copy of the
2006 Determination to Zyman not later than 120 days after June 30, 2007.”

 

4.                                       The references in Sections
2.2.1(iii) and 2.2.3 to calendar and fiscal year ends and calendar and fiscal
years are appropriately revised to reflect the 12-month periods ended June 30,
2006 and ended June 30, 2007, and such specific dates, all as referred to in
this Amendment above, and further references to audited statements as to fiscal
or calendar years are appropriately revised to refer to audited statements for
the 12-month periods ending June 30, 2006 and June 30, 2007, as appropriate.

 

--------------------------------------------------------------------------------


 

5.                                       As used in the Purchase Agreement, the
term “Agreement” shall mean the Purchase Agreement, as from time to time amended
(including, without limitation, this Amendment No. 1).

 

6.                                       Except as set forth above, the Purchase
Agreement, as amended herein, shall remain in full force and force without
further modification.

 

7.                                       This Amendment No. 1 may be executed in
one or more counterparts, and each such counterpart shall be deemed an original
instrument, but all such counterparts taken together shall constitute but one
agreement.  Facsimile signatures shall constitute an original.

 

 

[signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Purchase Agreement, on the day and year first above written.

 

 

 

ZG ACQUISITION INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MDC PARTNERS INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ZYMAN GROUP LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ZYMAN COMPANY, INC

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[MANAGEMENT SELLERS]

 

 

 

 

By:

 

 

 

Name:

 

Address:

 

 

 

 

3

--------------------------------------------------------------------------------